Citation Nr: 1109204	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-32 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a mental disorder to include major depressive disorder, mixed anxiety disorder, and/or adjustment disorder with depressed mood, including whether new and material evidence has been presented or secured to reopen a claim for service connection for a mental disorder as due to undiagnosed illness, or on a direct basis.  (This issue also includes entitlement to service connection for a mental disorder as secondary to service-connected disability, presented as a new basis of claim.)


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran had active service from September 1980 to August 1983, and from December 1990 to June 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in August 2009.  She also testified before an RO hearing officer in January 2008.  Transcripts are contained in the claims file.

The Board refers for RO consideration the Veteran's January 2010 submission disagreeing with the initial rating assigned with the grant of service connection for microcytic anemia.  The Board granted service connection for that disorder in our October 2009 decision, and it does not appear from the record before the Board that the Veteran's claim as to the disability rating is in appellate status.  Rather, the RO decision effectuating the Board's grant of service connection is not reflected in the file before the Board, and hence the Board is not in a position currently to evaluate the status of that rating issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

In a statement submitted in January 2011, the Veteran asserted that the medical findings and conclusions from the VA compensation examination in June 2010 were erroneous because the psychologist who evaluated her relied upon the supposition that she had a depressive disorder which first manifested in 1988.  The Veteran contends, to the contrary, that her depressive disorder did not manifest until after 1991.  The Board has reviewed the service records and notes that, on the Veteran's report of medical history form dated in January 1988, she not only check-marked a box indicating "[d]epression or excessive worry" but also elicited a hand-written notation by an examining physician of "mild depression, recent."  This notation of recent mild depression was specifically relied upon by the VA examiner in her June 2010 examination report.  

However, the Veteran also asserted in her January 2011 statement that she had "no issues with depression until after 1991."  It does not appear that the VA examiner in June 2010 appropriately considered any statement by the Veteran concerning her history of mental disability as related to service.  For this and other reasons detailed below, the Board find the June 2010 examination report inadequate, necessitating remand for an examination by another examiner, as discussed infra.  

The June 2010 examiner noted that on a service report of medical history dated in March 1991, the Veteran check-marked a box indicating "yes" as to a history of "[n]ervous trouble of any sort," but the examiner failed to consider this as potentially indicating a history of mental difficulties during service.  Instead, the VA examiner, in her analysis to support an opinion that the Veteran's diagnosed major depression was not related to service, noted that "the [V]eteran's first documentation regarding depression was in 1988 which is not during an active service period.  The [V]eteran's service medical records are otherwise silent for a diagnosis or treatment of depression, suggesting that any depression she had in 1988 had fully resolved by her period of active duty."  The Board notes that this analysis effectively affords significant weight to the report of medical history in January 1988 with its check mark indicating "depression or excessive worry" and its hand-written notation of "mild depression, recent," while failing to consider the check mark in March 1991 as potentially indicating depression during service.  The Board must therefore reject this medical analysis as being rendered without full consideration of the medical evidence presented.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The VA examiner also failed to address the question of continuity of symptoms from service as shown by the record, as potentially indicating depression from service.  Crucially, the examiner failed to discuss any assertions by the Veteran regarding any onset or increase in severity of a mental disorder in service.  The examiner noted the Veteran's self-reported disabling symptoms of polymyositis beginning in early 1992, but inexplicably failed to discuss when the Veteran reported beginning to experience symptoms of depression or other mental illness, either in or after service.  The examiner also failed to discuss medical records within the claims file showing treatment for mental illness at least somewhat proximate to service, appearing to base her medical opinions regarding service onset entirely upon service records.  The examiner thus failed to adequately address etiology related to service or continuity from service based on all the evidence presented, including the Veteran's statements and the post-service record.  

The claims file contains an authorization to obtain medical records which the Veteran completed in September 1996, informing that she had been treated by a psychologist, Dr. G., from 1994 until that time.  An April 1994 letter from that psychologist informs that the Veteran had been seen for three sessions beginning in March 1994, with treatment for depression.  The Veteran also submitted an authorization in September 1996 to obtain medical records from a physician, Dr. M., at Baptist Care Center, with treatment reportedly from June 1991 to the present.  Those records show initial presenting symptoms including fatigue and malaise, with diagnosed anemia.  However, those records also show that fatigue and malaise were persistent in March 1993 despite treatment, and note that the Veteran was aware that her work swing shift was contributing to her "circumstance," but also note the Veteran's Persian Gulf military history.  By 1994 the Veteran was noted in these records of Dr. M. to possibly have a stress reaction and depression, with treatment by Dr. G.  

At the June 2010 examination the Veteran asserted that she served in combat in the Persian Gulf during her active duty from December 1990 through June 1991, but that she did not have combat wounds.  She also then provided a history of stressful or traumatic circumstances as a prison guard in the Persian Gulf, including a situation when a prisoner reportedly intimidated her and "threatened to torture her if he were to get out," with the Veteran's reaction that "she went into the arms tent to get a gun to go back and kill him, but her superior officer took her off duty for the rest of the day to cool down."  The Veteran described another instance in which Iraqi Republican Guards held prisoner were discussing how they had tortured a captured U.S. female soldier.  The June 2010 examiner ultimately concluded that the Veteran did not have PTSD.  However, it appears from the Veteran's statements that she did experience multiple distressing circumstances related to active war while stationed in the Persian Gulf, and there is thus presented the possibility that the Veteran had depression from service associated with those experiences, even though depression was not diagnosed in service.  

The VA examiner's failure to consider or discuss the post-service records of depression or the Veteran's self-report of depression shortly after service, particularly in the context of her in-service experiences, renders the VA examination substantially deficient for adjudicative purposes.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the Veteran and afford her the opportunity to submit additional evidence or argument supportive of her claim.  Any indicated development should be undertaken.

2.  Thereafter, afford the Veteran a psychiatric examination, addressing the nature and etiology of any current psychiatric disorder.  The examination should be conducted by an examiner other than the one who conducted the examination in June 2010.  All clinical findings should be reported in detail.  The claims folder including a copy of this Remand must be made available to the examiner prior to the examination and must be reviewed by the examiner in connection with the examination.  All necessary tests should be conducted.  The examiner should do the following:  

a.  Review the multiple-volume claims file, including a copy of this Remand and the Veteran's psychiatric history and findings as documented upon prior psychiatric examinations and treatments.  Conduct an examination informed by the record, including as informed by current and past assertions of the Veteran, past independent evidence (whether contradicting or confirming her assertions) any varied past psychiatric diagnoses, and the June 2010 VA examination.  The examiner should note in this regard that the June 2010 examination report has been found deficient for adjudication purposes because it failed to note, consider, and discuss the Veteran's own assertions as to the time of onset of her depression, and failed to note, consider, and discuss treatment records (including private treatment records from the early to mid 1990s) showing treatment for depression, within the claims file.  

b.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  In this regard, if the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of her claimed mental disorder(s).  

c.  The examiner should then provide an evaluation of the nature and severity of any and all current psychiatric disorders of the Veteran.  For each psychiatric disorder diagnosed, the examiner should opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, pre-existed and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service, OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability).  

d.  For any psychosis present, the examiner should also opine whether the evidence supports the presence of the psychosis to a disabling degree within either of the Veteran's first post-service years (the years beginning upon the Veteran's August 1983 and June 1991 dates of separation from her two periods of active service).  

e.  If the examiner diagnoses PTSD, the examiner must specify what stressors are relied upon to support that diagnosis under DSM IV, and which of these, if any, occurred during either of the Veteran's periods of active service.  In this regard, the examiner may note the Veteran's past assertions of stressors, including as reflected in the June 2010 VA examination, notwithstanding the June 2010 VA examiner's assessment that the Veteran does not have PTSD.  

f.  If the examiner diagnoses PTSD, the examiner must address whether that diagnosis is supported by any independently corroborated in-service stressors.  In so doing, the examiner should weigh the Veteran's past history of statements, any mental dysfunction present, and questions of character or credibility presented in this case, and arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that asserted stressors were in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to those asserted stressors contributing to current PTSD; OR, alternatively, whether the occurrence of any such stressor and a contribution thereby to PTSD is unlikely (i.e., less than a 50-50 probability)..  

g.  If the examiner diagnoses PTSD, the examiner must then opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability).  The examiner should provide a complete explanation for his/her opinions.

h.  The examiner is further advised that, under an amendment to VA regulations effective on July 13, 2010, "If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."

i.  Thus, if the examiner diagnoses PTSD, the examiner must provide findings regarding the Veteran's alleged stressors, and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that they meet the new criteria, from a psychological perspective, in order for any uncorroborated stressor(s) to serve to support the PTSD claim.  The examiner must then address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD due to an in-service stressor meeting these criteria, or otherwise due to a corroborated in-service stressor.

j.  The examiner should also address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected microcytic anemia has either caused or aggravated (permanently increased in severity) any diagnosed psychiatric disorder; OR, alternatively, whether any such relationship to that service-connected disorder is unlikely (i.e., less than a 50-50 probability).

k.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

l.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation why this is so.

3.  Readjudicate the remanded claim de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide her and her representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

